Citation Nr: 0900660	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for myofascial pain syndrome, somatic dysfunction lumbar 
pain.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1969 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
myofascial pain syndrome, somatic dysfunction, lumbar pain, 
and assigned an initial evaluation of 20 percent.  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in August 2006.  A 
copy of the transcript is of record.  

In March 2007, the Board remanded this matter for further 
development, to include a VA examination.  The requested 
development has been completed.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's myofascial pain syndrome, somatic 
dysfunction lumbar pain is manifested by constant 
musculoskeletal pain with near constant symptoms that are 
refractory to therapy.

2.  Range of motion akin to unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, even when considering the additional limitation of 
motion caused by fatigue, weakness, and flare-ups, has not 
been demonstrated.  

3.  The neurological symptoms associated with any current 
back disorder are unrelated to the veteran's service-
connected myofascial pain syndrome, somatic dysfunction 
lumbar pain.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for 
myofascial pain syndrome, somatic dysfunction lumbar pain, 
from February 23, 2004, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5025, 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
veteran in substantiating the claim.

Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 
10 percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

Under the schedular criteria which became effective September 
26, 2003, a 10 percent evaluation is warranted where forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted where there is evidence 
of forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 
30 degrees or less.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

A review of the record reveals that the veteran requested 
compensation for back problems in February 2004.  

Treatment records obtained in conjunction with the veteran's 
records reveal that throughout 2003 and 2004, the veteran was 
seen with complaints of low lumbosacral pain which spread to 
the hips and knees.  Diagnoses of right sacroiliitis; 
myofascial pain syndrome; and irritative lumbar 
radiculopathy, were rendered throughout the time period.  

The veteran was afforded a VA examination in May 2004.  At 
the time of the examination, the veteran was taking Naproxen 
and Percocet for his pain.  The examiner noted that the 
injury to the veteran's back first occurred in 1971 possibly 
when falling off a plane or lifting equipment.  The veteran 
re-injured his back in 1972, which resulted in his being 
placed in traction.  The veteran indicated that he developed 
chronic low back pain in January 2002, which became severe in 
October 2003, resulting in his not being able to work at his 
job as a mechanic.  The veteran had undergone physical 
therapy and received cortisone injections.  He had also been 
taking narcotic pain relievers.  He did not use any assistive 
devices.  Aggravating factors included any flexion of his 
back, standing more than 35 minutes, walking more than 20 
minutes, lifting more than 15 pounds, and lying on his back.  
Alleviating factors were the use of heat and the taking of 
narcotic pain relievers.  The veteran was unable to perform 
any repetitive motion with regard to his back because of 
pain.  The veteran indicated that because of his back pain he 
was unable to do much more than rest or coach little league 
baseball.  He was also unable to work as a mechanic and he 
had been a mechanic all his life.  The veteran had three to 
four flare-ups per week, with the flare-ups lasting anywhere 
from one to three days.  The description of the flare-ups 
included severe back pain with right leg numbness and 
tingling.  The veteran was unable to do anything but lie down 
and rest for hours at a time.  Activity was limited to 
activities of daily living only, when the veteran had the 
flare-ups.  

Physical examination revealed that the veteran had flexion to 
60 degrees, right lateral bending to 20 degrees, left lateral 
bending to 25 degrees, right lateral rotation to 35 degrees, 
and left lateral rotation to 25 degrees.  Straight leg 
raising was positive at 35 degrees on the right and negative 
on the left.  The veteran had a normal curvature of the 
spine.  He had no pelvic tilt.  Leg lengths were equal.  
There was tenderness/tension on the right side at L4-S1.  He 
was able to stand on his heels and toes but there was 
instability on his right side.  Lower extremity reflexes were 
1+/4.  Strength was 4/5.  Sensory was intact to light touch 
on the lower extremities and diminished on the right.  Pain 
was noted during range of motion testing.  Pain, fatigue, 
weakness and incoordination were noted with repetitive 
motion.  Estimate of additional loss of range of motion with 
repetitive use was an additional 15 degrees of flexion and 
5 degrees of rotation and side bending.  

It was the examiner's impression that the veteran had right 
sacroiliitis, irritative lumbar radiculopathy, and myofascial 
pain syndrome.  The examiner noted that the veteran did have 
two severe episodes of lower back pain while in service.  No 
radiological abnormalities were noted and there was no 
associated radiculopathy noted at that time.  The examiner 
observed that the symptoms were significant enough for the 
military to grant a P3 profile and place the veteran in a 
clerical position for at least one year.  He noted that the 
veteran's myofascial pain syndrome was at least as likely as 
not related to his service documented somatic lumbar 
dysfunction pain.  However, his sacroiliitis and irritative 
radiculopathy were not the result of the two severe low back 
strains documented in medical records but rather most likely 
the result of an acute injury in 2001/2002.  

Social Security records obtained in conjunction with the 
veteran's claim reveal that he was found to be disabled as of 
October 23, 2003, with a primary diagnosis of disorders of 
the back (discogenic and degenerative) and a secondary 
diagnosis of obesity and other hyperalimentation.  Treatment 
records obtained from Social Security continued to 
demonstrate chronic low back pain.  

At the time of a December 2004 private examination, the 
veteran was noted to be able to touch his fingers to the 
floor when flexing.  Extension, right and left lateral 
rotation, and right and left rotation were noted to be 
100 percent of normal for the veteran's age.  Diagnoses of 
sacroiliitis, lumbar facet syndrome, myofascial pain 
syndrome, and irritative lumbar radiculopathy, were rendered. 

The veteran was also noted to be able to touch his fingers to 
the floor and to have extension, right and left lateral 
flexion, and right and left lateral rotation to 100 percent 
of normal for his age at the time of October 2005 and 
December 2005 examinations performed by his private 
physician, G. Cary, M.D.

In a January 2006 letter, Dr. Cary indicated that the veteran 
had been a patient of his since January 2003.  He noted that 
the veteran had been diagnosed with irritative lumbar 
radiculopathy which interfered with activity and made daily 
living extremely hard for him and he could do nothing in the 
course of the day.  He stated that since 2003 the veteran had 
received pain medication and interventional injections at 
various intervals.  

At his August 2006 hearing, the veteran testified that his 
condition had worsened since the last VA examination in 
October 2004.  He noted that he had been unable to obtain any 
pain relief.  

Following the August 2006 hearing, the Board remanded this 
matter for further development in March 2007, to include 
obtaining an additional VA examination.  

The veteran was afforded the requested VA examination in May 
2008.  At the time of the examination, the veteran was noted 
to have fallen off a plane and to have sustained an injury 
when lifting in service.  He was treated with traction in 
service and had had his military occupational specialty 
changed as a result of the injuries.  The veteran reported 
having sustained no injuries as a civilian but noted having 
had progressively worsening pain, with radiation down the 
legs.  Standing and walking were noted to have become 
increasingly difficult.  

The veteran reported having constant pain across the spine, 
worse on the left than the right.  The pain was worse with 
walking, standing, or prolonged sitting.  Walking was 
slightly unsteady.  There was no bowel or bladder 
dysfunction.  The veteran had intermittent radiation down 
either leg with associated numbness of the feet.  The legs 
frequently felt weak.  Treatment included epidural injections 
a few years ago, physical therapy, traction treatment, and 
medication.  The veteran had had an epidural injection two 
months ago which provided relief for about one month.  
Medications provided mild relief and included acetaminophen 
with oxycodone, Baclofen, gabapentin, and Naproxen.  The 
veteran sometimes wore a lumbar brace which provided minimal 
relief.  He used a cane all the time and was able to walk 100 
feet before having to sit down.  The effect on chores was 
severe.  The effect on recreation and traveling was moderate.  
The veteran could not perform any sports.  It had mild effect 
on bathing and dressing, and no effect on toileting and 
grooming.  

The veteran was unable to bend, stand, crouch, crawl, lift, 
etc., as was required when performing duties as a mechanic.  
He would have a flare-up every three to four months which 
would last two to three days.  This would cause severe pain 
and the veteran would have difficulty getting up, going only 
to the bathroom, and having his meals in bed.  The duration 
was days but there had been no incapacitating episodes in the 
past twelve months.  

The examiner stated that the veteran did not have widespread 
musculoskeletal pain, associated fatigue, sleep disturbance, 
stiffness, paraesthesia, headache, irritable bowel syndrome, 
depression, anxiety, or Raynaud's syndrome.  His symptoms 
were noted to be almost constant with only mild-moderate 
response to therapy. 

Physical examination revealed that his gait was antalgic, 
favoring the left leg and using the cane on the right side.  
It was slightly unsteady and narrow based.  Range of motion 
revealed flexion to 50 degrees with pain at 40, right lateral 
flexion to 10 degrees with pain at 10, left lateral flexion 
to 20 degrees with pain at 10, and right and left lateral 
rotation to 10 degrees with pain at 10 degrees.  Straight leg 
raising was negative on the left and right side.  There was 
loss of lumbar lordosis.  The pelvic tilt had a forward 
stoop.  The leg lengths were equal and paraspinal tenderness 
and mild paraspinal tension were present.  The veteran was 
able to stand minimally on his toes and heels.  Lower 
extremity reflexes were 2+/4 at the knees and absent at the 
ankles.  Strength was 4/5 in the lower extremities.  Sensory 
examination revealed diminished light touch along the medial 
left foot and ankle and diminished light touch along the 
medial left foot and ankle with diminished light touch along 
the lateral right lower leg.  There was pain during motion 
and repetitive testing caused an additional loss of 
10 degrees of flexion.  The additional loss was due primarily 
to pain.  Fibromyalgia tender points were diffusely nontender 
on examination.  

The examiner rendered diagnoses of degenerative disc disease 
of the lumbar spine with radicular features; myofascial pain 
syndrome localized to the lumbar spine region, note that in 
this case this terminology refers to a variant of lumbar 
strain, not to widespread fibromyalgia-type symptoms; and no 
current evidence of sacroiliitis by x-ray or recent imaging.  

The examiner stated that it was not possible to clearly 
separate symptomatology relating to a myofascial pain 
syndrome from that of disc disease of the lumbar pine with 
radicular features.  However, the symptoms radiating down the 
veteran's legs were not due to myofascial pain syndrome.  The 
localized lower back symptoms could not be separated as to 
etiology but given the documentation of severe worsening over 
the last several years and the interim development of severe 
degenerative disc disease, it was more likely than not that 
the disc disease was a more significant factor.  Further 
clarification was not possible without resort to speculation.  

The examiner stated that as noted in the subjective history 
and examination, the veteran's myofascial pain syndrome was 
not productive of widespread musculoskeletal pain and tender 
points and was not associated with fatigue, sleep disturbance 
(other than by interruption from pain), stiffness, 
paresthesia, headache, irritable bowel syndrome, anxiety, or 
Raynaud's syndrome.  The examiner noted that based upon the 
history and the record, the veteran's symptoms were nearly 
constant and had been refractory to therapy except for 
temporary improvement.  

With respect to the consideration of functional loss due to 
pain, the Board notes that fibromyalgia has been determined 
to be a "nonarticular" rheumatic disease, and that objective 
impairment of the musculoskeletal function, including 
limitation of joints, is not considered to be present, in 
contrast to the usual findings in "articular" rheumatic 
diseases.  The rating criteria are not based on evaluations 
of individual joints or other specific parts of the 
musculoskeletal system; rather, they are based on pain and 
whether symptoms are constant or episodic.  Consequently, 
additional or separate ratings would not be assigned based on 
38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 32410-32411 
(June 17, 1999).

The evidence of record relating to the veteran's claim 
illustrates such symptoms as constant musculoskeletal pain 
and tenderness throughout the course of the appeal.  The May 
2008 VA examiner indicated that based upon the history and 
the evidence of record, the veteran's symptoms were constant 
and refractory to therapy.  Therefore, there is evidence that 
shows the veteran's symptoms are constant or nearly constant, 
and are refractory to therapy, which is consistent with the 
criteria for a 40 percent rating for fibromyalgia, which has 
been noted to be present throughout the course of the appeal.  

As to whether an evaluation in excess of 40 percent is 
warranted, the Board finds the preponderance of the 
competent, clinical evidence of record is against an 
evaluation in excess of 40 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, effective September 26, 2003, for 
Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine is required for an 
evaluation in excess of 40 percent under these rating codes.  
Flexion has not been found to be limited to that of 
unfavorable ankylosis at any time.  The 40 percent evaluation 
under Diagnostic Code 5025 is the maximum evaluation, and 
thus a higher evaluation cannot be granted under that 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5025.

With regard to the neurological component listed in this 
rating criteria, the Board observes that the veteran 
currently has sacroiliitis and irritative lumbar 
radiculopathy, for which service connection is not currently 
in effect.  Moreover, both VA examiners have attributed the 
veteran's neurological problems, including diminished/absent 
reflexes and loss of sensation to disabilities other than his 
myofascial pain syndrome, somatic dysfunction lumbar pain.  
Thus, the veteran's neurological complaints relating to his 
current back disorders cannot be considered when rating the 
veteran's current disability.  The competent medical evidence 
reflects consideration of the veteran's complaints of pain, 
weakness and fatigability by medical professionals.  The 
veteran is competent to report that he is worse or entitled 
to a higher evaluation.  However, the observation of a 
skilled professional is more probative of the degree of the 
veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness, and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 40 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion at any time.

Extraschedular Consideration

The potential application of various provisions of Title 
38 of the Code of Federal Regulations has also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The service-connected 
myofascial pain syndrome, somatic dysfunction lumbar pain has 
not resulted in any recent periods of hospitalization.  While 
the veteran is currently unemployed, there have been no 
findings that his unemployability is directly related to his 
myofascial pain syndrome, somatic dysfunction lumbar pain.  
The veteran has been found to be unemployable as a result of 
numerous back disorders, with notation of extensive 
neurological impairment, for which service connection is not 
currently in effect.  In the absence of such exceptional 
factors, the Board finds that referral for consideration of 
an extraschedular rating is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 40 percent for myofascial pain syndrome, somatic 
dysfunction lumbar pain, from February 23, 2004, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


